Title: From George Washington to Burwell Bassett, 9 September 1770
From: Washington, George
To: Bassett, Burwell



Dear Sir
Mount Vernon Septr 9th 1770

If this Letter reaches you in time, it will serve to ask if you have any commands to Yaughyaughgany, as I purpose to set out for that part of the World about the 3d or 4th day of Octr Next for a Short stay—A Report prevails here that the Ministry have lately granted to a Company in England, a large Tract of Country on the Ohio (Including the Lands we have just given £2500 Sterg for) to be formd into a Proprietary Government immediately—If this is true I suppose our Governor must have Authentick Accts of it; in which case, & you have time, I shoud be glad to get a certain Acct of the matter, & how far it is thought this Grant will affect the several Orders of Council for Lands to the Westward of us—& what in general is said & thought of it.
Patcy is much as usual—Mrs Washington is very well—& the Family tolerable—We all join in best wishes to yourself Mrs Bassett, & little ones & I am Dr Sir Yr Most Affecte Hble Servt

Go: Washington

